DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claim 1 is rejected on the ground of nonstatutory non-obvious type double patenting over claims 1 of US Patent 11412012 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application No. 17/883,143
US Patent 11412012
Claims 1, a method for desktop sharing over a web socket connection in a networked collaboration workspace
Claim 1: A method for desktop sharing over a web socket connection in a networked collaboration workspace, the method comprising:
transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection
transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection
receiving, by the local computing device, a request to share at least one portion of a local desktop of the local computing device within the collaboration workspace and a selection of an area within the representation of the collaboration workspace
receiving, by the local computing device, a request to share an entire local desktop of the local computing device within the collaboration workspace at a selected area within the representation of the collaboration workspace, wherein the selected area is smaller than the representation of the collaboration workspace
generating, by the local computing device, a streaming object configured to output a video stream of the at least one portion of the local desktop of the local computing device; and
generating, by the local computing device, a streaming object configured to output a video stream of the entire local desktop of the local computing device by identifying a source identifier corresponding to the entire local desktop, retrieving a media stream corresponding to the identified source identifier, and instantiating a media stream object linked to the media stream and having spatial attributes corresponding to the selected area within the representation of the collaboration workspace, wherein the streaming object comprises a media stream configured to duplicate the entire local desktop
	transmitting, by the local computing device, one or more commands to the server over the web socket connection, the one or more commands comprising the streaming object and information corresponding to the selected area and being configured to cause the server to insert the streaming object into the collaboration workspace at the selected area.
transmitting, by the local computing device, one or more commands to the server over the web socket connection, the one or more commands comprising the streaming object and information corresponding to the selected area and being configured to cause the server to embed the streaming object into the collaboration workspace, wherein a spatial location of the streaming object within the collaboration workspace corresponds to the selected area and is independent of a position of the entire local desktop relative to the collaboration workspace and wherein the user interface renders both the entire local desktop and the streaming object duplicating the entire local desktop within the collaboration workspace



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under U.S.C. 103 as being unpatentable over Pieper et al. (US 20170024100) in view of Berger et al. (US 20180219923).

Regarding claim 1, Pieper disclose, a method for desktop sharing over a web connection in a networked collaboration workspace (par. 0026 discloses The Virtual Collaboration and Computing Platform is specifically targeted at internet users and collaborators to share and interact with windows/applications and files and to communicate via different channels, par. 0084 disclose, communication partners to also exchange data through heterogeneous network environments via the internet), the method comprising:
transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a socket connection (par. 0028 discloses a cloud-based Virtual Collaboration and Computing Platform (i.e. a server platform) which creates application windows on individual user devices, as shown in FIG. 1, where in User A computing environment 100  (i.e. a local computing device) and User B computing environment with Sensitive Area 110 (i.e. representation of a collaboration workspace) of the Virtual Collaboration and Computing Platform (i.e. hosted on a cloud server), User A computing environment and User B computing environment = plurality of participants on plurality of computing device, par. 0084 disclose, communication partners to also exchange data through heterogeneous network environments via the internet);
receiving, by the local computing device, a request to share at least one portion of a local desktop of the local computing device within the collaboration workspace and a selection of an area within the representation of the collaboration workspace (par. 0044-0045 discloses, user A is sharing an application with user B, user A moves application window in to the sensitive area (i.e. collaboration workspace), location of windows relative to the application window of the platform would trigger the sharing of the user A’s window, i.e. user moving window in to local machine’s collaboration workspace triggering sharing of user’s window = local machine receiving request to share an area within workspace);
generating, by the local computing device, a streaming object configured to output a video stream of the at least one portion of the local desktop of the local computing device (par. 0044-0045 discloses application on User A machine informs server of intention to share user A’s application window, par. 0049 discloses The virtual collaboration, communication and computing platform could then start to capture the content of the application window to be shared directly from the graphics controller or window handler of the operating system, encode the individual frames as a video stream using codecs like H.264, VP8 or VP9); and
transmitting, by the local computing device, one or more commands to the server over the web connection (par. 0049 discloses encode the individual frames as a video stream and send it to the server instance together with meta data (e.g. screen resolution, window position, session ID, etc., i.e. transmitting to server from user A’s machine, one or more commands that includes streaming object in form of video and information commands of selected area such as window position), the one or more commands comprising the streaming object and information corresponding to the selected area and being configured to cause the server to insert the streaming object into the collaboration workspace at the selected area (par. 0049 discloses send video stream  to the server instance together with meta data (e.g. screen resolution, window position, session ID, etc., i.e. send it to server one or more commands that includes streaming object in form of video and information of selected area such as window position, par. 0050 discloses User’ B’s device receives the video stream (i.e. from server to be inserted in to User B’s workspace) with its metadata (i.e. placement and size of the window that needs to be inserted in user B’s workspace), the same platform application (i.e. work space on user B’s machine) creates application window and displays video stream from user A in this window).
Pieper explicitly does not disclose, communication over a web socket connection.
Berger discloses, communication over a web socket connection (par. 0021 discloses providing shared access (e.g., to multiple collaborators) to a document that is stored in a remote cloud-based shared file facility, par. 0040 discloses client side uses a persistent connection e.g. a web socket connection to communicate with application server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pieper, by teachings of communication over a web socket connection, as taught by Berger, to keep persistent and stateful that remains connected even when the user is not active, as disclosed in Berger 0024.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423